Order as amended, and order upon reargument, denying motion for injunction pendente lite., reversed upon the law; with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Respondent contends that he was wrongfully discharged, but that is a question to be determined upon the trial. Concededly, he now is violating his contract by engaging in the laundry business in the Bay Ridge section. Hagarty, Seeger, Carswell and Scudder, JJ., concur; Lazansky, P. J., concurs to the extent of restraining defendant from dealing with plaintiff’s customers.